LEASE AGREEMENT

 

BY THIS LEASE AGREEMENT, Bioanalytical Systems, Inc., an Indiana corporation
("Landlord"), and .Cook Biotech, Inc. ("Tenant"), in consideration of their
mutual undertakings, agree as follows:

 

ARTICLE I
Premises

 

Section 1.1 Lease and Premises. Landlord hereby leases and demises to Tenant and
Tenant hereby leases from Landlord that portion of the building commonly known
as 2701 Kent Avenue, West Lafayette, Indiana 47906 ("Building") shown and
designated on the attached floor plan that is made a part hereof as Exhibit "A"
("Premises") being a portion of the Building defined as Suites A, B and C,
together with the nonexclusive right to use the common facilities which Landlord
may from time to time provide for tenants in the Building containing the
Premises ("Common Facilities" or "Common Areas"). The total square footage to be
leased to Tenant is approximately 50,730 square feet.

 

Section 1.2 Building. The Premises are situated on real estate described in
Exhibit "B" located at 2701 Kent Avenue, West Lafayette, Indiana 47906 (the
"Building"). Landlord reserves the right to make additions, deletions, and
modifications to the Building, from time to time, without the consent or
approval of Tenant, provided that no such action shall adversely affect Tenant's
use of the Premises under this Lease and so long as Landlord complies with the
terms and provisions of this Lease.

 

Section 1.3 Improvements. Landlord shall, at its sole cost and expense, remove
all personal property in the Premises, provide Tenant with a current Phase I
environmental assessment of Premises certified to Tenant to ensure the absence
of any Hazardous Substances. Landlord shall also provide documentation that the
Premises are ADA accessible. Except as stated in the foregoing sentence and
except for the existence of Hazardous Substances prior to Tenant's occupation of
the Premises, Tenant accepts the Premises in an "as-is" and "where-is"
condition. Landlord and Tenant acknowledge that construction in the leased
portion is residential construction quality.

 

Section 1.4 Parking. Tenant shall have the exclusive right to park in the
designated areas set forth on Exhibit A.

 

ARTICLE II Term
and Possession

 

Section 2.1 Term. The initial term ("Initial Term") of this Lease shall be nine
(9) years eleven (11) months. The Initial Term shall commence on the date of
signing (the "Commencement Date") and end on the 3151 day of December, 2024,
unless sooner terminated as herein provided. Tenant agrees that in the event of
inability of Landlord to deliver possession of the Premises on the Commencement
Date pursuant to possession phases as set out in Section 2.5 of this Lease,
Landlord shall not be liable for any damage thereby nor shall this Lease be void
or voidable. Until the entire Premises are delivered to Tenant, Tenant shall
only pay pro-rata rent based on those portions of the Premises that are ready
for possession.

 

Notwithstanding the foregoing, in the event Landlord is not able to deliver
possession of Suite A, B and C in a completely vacated, broom-clean condition
with utilities separately metered, by May 31, 2015, then Tenant shall have the
right to terminate this Lease by providing written notice to Landlord on or
before June 15, 2015. In the event of such termination, Tenant shall restore the
Premises to substantially the condition of the Premises prior to possession. If
Tenant fails to timely terminate the Lease as allowed herein, then the above
Tenant's right to terminate shall lapse and be of no further force or effect.

 

In the event that an environmental safety assessment of the Premises to be
provided certified to tenant in the first thirty (30) days of the Term results
in the identification of any Hazardous Materials that adversely affect Tenant's
use of the Premises, Tenant has the right to terminate this Lease without
penalty, provided that the notice to terminate is given within 15 days after
receiving the environmental safety assessment report. In the event of such
termination, Tenant shall restore the Premises to substantially the condition of
the Premises prior to possession.

 

 

 

Notwithstanding anything contained in this Lease to the contrary, in the event
that Tenant determines based upon regulatory consideration for its products that
the Building is not fit for its business use, Tenant can terminate this Lease
with six (6) months' notice prior to termination, such notice to include
Tenant's explanation of the reasons why the Building is not fit for Tenant's
business use and payment of six (6) month's Rent at termination.

 

Section 2.2 Option to Extend. Upon the expiration of the Initial Term, if Tenant
is not in default, Landlord hereby grants to Tenant the right to extend the term
of this Lease for two (2) additional terms of five (5) years each. The Tenant
shall exercise this option to extend this Lease by giving written notice to
Landlord as provided in this Lease at least one hundred thirty-five (135) days
prior to the expiration of the then current term. The Rent payable by Tenant to
Landlord during this extension shall be as set forth in Article IV below. If
Tenant fails to give written notice of extension to Landlord within the time
specified, or if this Lease is terminated, any subsequent options to extend
shall expire and be of no force or effect. The exercise of any option to extend
shall be ineffective if Tenant is in default on the last day of the prior term.
The Initial Term and any extended term may hereinafter be referred to as the
"Demised Term".

 

In the event, Tenant is then leasing the Premises, and Tenant is not then in
default of this Lease, and Landlord decides to sell the Building, Tenant has the
right to purchase Building ("Refusal Option") pursuant to the following
procedures:

 

Upon notification in writing by Landlord to Tenant that an acceptable bona fide
offer to purchase the Building or an acceptable bona fide letter of intent,
("Offer") has been received, Tenant shall have ten (10) calendar days thereafter
in which to notify Landlord in writing of its election to purchase the Building
at such purchase price and other terms contained in the Offer ("Tenant's
Offer"). If Tenant timely notifies Landlord in writing that it is exercising the
Refusal Option, Landlord and Tenant shall execute a Purchase Agreement within
five (5) calendar days after Tenant's exercise of the Refusal Option upon the
same terms and conditions contained in the Offer or if the Offer did not include
a purchase agreement, then within fifteen (15) calendar days. Tenant's Offer is
contingent upon receipt of a satisfactory title commitment, survey, Phase I
environmental report and appraisal which shall be paid for by Tenant. Tenant
shall be deemed to have waived such contingencies unless the transaction is
terminated in writing by Tenant within thirty (30) days after Tenant's exercise
of the Refusal Option. Tenant shall close the transaction within the time stated
in the Offer or if none, within five (5) days after receipt by Tenant of the
later of the title commitment, survey, Phase I environmental report or appraisal
("Closing Date"). If Tenant fails to timely execute a Purchase Agreement or
fails to close the transaction on or before the Closing Date, then Landlord
shall be free to sell the Building. The conveyance documents, closing costs,
prorations and other terms of the transaction shall be in strict accordance with
the terms of the Offer.

 

Section 2.3 Lease Year and Partial Year Defined. The term "Lease Year" means a
period of twelve (12) consecutive calendar months, with the exception of the
first Lease Year which commences on the Commencement Date, unless the
Commencement date is not the first day of a calendar month in which case the
Lease Year shall commence on the first day of the first calendar month following
the Commencement Date and end on December 31, 2015. Each succeeding full Lease
Year shall commence upon the first of January. Any portion of the Demised Term
commencing prior to the first Lease Year, or after the expiration of the last
full Lease Year, shall be deemed a "partial lease year".

 

Section 2.4 Holding Over. Tenant shall pay to Landlord for each day Tenant
retains possession of all or a part of the Premises after Termination or
expiration of this Lease a sum equal to one hundred twenty five percent (125%)
ofthe monthly Rent for the last period prior to the date of such termination or
expiration divided by thirty (30) days per month. In addition, Tenant shall pay
Landlord for all damages sustained by Landlord by reason of such retention.
Acceptance by Landlord of rent after termination or expiration shall not
constitute a renewal or extension ofthis Lease, this provision shall not
constitute a renewal or extension of this Lease, and this provision shall not be
deemed to waive Landlord's right of re-entry or any other right under this Lease
or at law.

 



2

 



 

Section 2.5 Possession. Landlord will deliver possession of the Premises to
Tenant in phases. On the Commencement Date, Landlord shall deliver possession of
Suite A. On or before March I, 20I5, Landlord shall deliver possession of Suite
C. On or before May I, 20I5, Landlord shall deliver possession of Suite B.
Landlord agrees to notify Tenant in writing when possession of each portion of
the Premises is available for possession. Except as provided in Section 2.1,
Tenant agrees that, in the event of inability of Landlord to deliver possession
of any portion of the Premises prior to May 1, 2015, Landlord shall not be
liable for any damage thereby nor shall this Lease be void or voidable, but
Tenant shall not be liable to pay rent on any portion of the Premises until that
portion of the Premises are ready for possession. As such, until the entire
Premises is delivered to Tenant, Tenant shall only pay pro-rata Rent based on
those portions of the Premises that are ready for possession.

 

ARTICLE III
Occupancy and Use

 

Section 3.1 Occupancy. Tenant shall use and occupy the Premises only for
warehousing, office, lab, manufacturing, business and related incidental uses
and shall not use the Premises for any other purpose except with the prior
written consent of the Landlord.

 

Section 3.2 Use of Premises -- Rules and Regulations. Tenant shall use the
Premises for no unlawful purpose or act; shall commit or permit no hazardous
waste on or damage to the Premises; shall materia11y comply with and obey al1
Jaws, regulations, and orders of any governmental authority or agency, and a11
reasonable directions of the Landlord, including such building rules and
regulations as Landlord may from time to time promulgate on reasonable written
notice to Tenant; shall not do nor permit anything to be done in or about the
Premises which will in any way unreasonably obstruct or interfere with the
rights of other tenants or occupants of the Building or injure or annoy them;
and shall not house flammable material unless stored in proper containers.
Landlord shall not be responsible to Tenant for the nonperformance of any of the
rules and regulations of Landlord, by any other tenant or occupant of Building,
but Landlord agrees to take reasonable measures to assure each tenant's
compliance.

 

Section 3.3 Rights Reserved to Landlord. Landlord shall have the fo11owing
rights exercisable without notice (except as provided in paragraph (b)
hereunder) and without liability to Tenant for damage or injury to property,
person or business (a11 claims for damage being hereby released) and without
affecting an eviction or disturbance of Tenant's use or possession or giving
rise to any claim for off-sets or abatement of rent.

 

(a) To approve prior to installation, Tenant's signage on the exterior of
Building. Tenant's signage shall be obtained at Tenant's expense.

 

(b) Upon reasonable notice to Tenant, in cooperation with the Tenant and in
compliance with regulations applicable to Tenant, to enter Premises to make
inspections, repairs, alterations or additions in or to Premises or Building or
to exhibit Premises to prospective tenants, purchasers or others, at reasonable
hours and at any time in the event of an emergency, and to perform any acts
related to the safety, protection, preservation, reletting, sale or improvement
of Premises or Building.

 

(c) To approve the weight, size and location of safes, other heavy equipment and
articles whether freestanding on the floor, hanging on any wall, or hanging from
the ceiling in and about the Premises. Any damage to Premises caused by Tenant's
installation of such items shall be Tenant's responsibility. Tenant shall pay
for any and all damages to the Premises and expenses incurred to repair such
damages, within thirty (30) days after receiving a statement of expenses from
Landlord. Landlord may require all such items to be moved in and out of Premises
only at such times and in such manner as Landlord shall direct and in all events
at Tenant's sole risk and responsibility.

 

(d) To decorate, alter, repair, or improve the Building at any time, and
Landlord and its representatives may enter on and about Premises for that
purpose with such material as Landlord may deem reasonably necessary, may erect
scaffolding and all other necessary structures on or about the Building and may
close or temporarily suspend operations of entrances, doors, corridors,
elevators or other facilities. In the exercise of its rights under this
subparagraph, Landlord will not unreasonably interfere with the conduct of
Tenant's business. Tenant waives any claim for damages including the loss of
business resulting therefrom. Notwithstanding the foregoing, if Landlord shall
block all access to the Premises by any means, without creating a temporary
entrance, then Tenant shall be entitled to abate its rent for the period of time
that it is not entitled to access the Premises.

3

 

(e) To do or permit any work in or about the Premises or the Building or any
adjacent or nearby building, land, street, or alley.

 

 

ARTICLE IV

Rent

 

Section 4.1 Annual Gross Rent. Tenant shall pay Landlord as annual rent for the
Premises, without relief from valuation and appraisement laws, the following
amounts payable in equal monthly installments (the "Rent"). The term "Rent"
shall also include any other monetary obligations of Tenant pursuant to this
Lease.

 

Payment of monthly Rent installments shall be made on the first day of each
calendar month of the Term. Tenant also agrees to pay Landlord any excise, sales
or privilege tax, if any, imposed by any governmental authority on account of
this Lease or the rental paid hereunder.

 

The Rent and monthly installment for each renewal term shall be pursuant to
Exhibit "C" attached hereto and made a part hereof:

 

Section 4.2 Partial Month. In the event Tenant's obligation to pay Rent
commences on a day other than the first day of the calendar month, Tenant shall
pay a daily pro-rata share of the Rent at the beginning of such partial month.

 

Section 4.3 Place for Payment of Rent: All Rent shall be payable to Landlord or
to such other person or place as the Landlord may designate in writing at
Bioanalytical Systems, Inc.. 2701 Kent Avenue, West Lafayette. Indiana 47906.

 

Section 4.4 Late Charges. Tenant recognizes and acknowledges the costs incurred
by landlord, including, without limitation, administrative costs, opportunity
costs, and interest expense. Accordingly, in the event any installment of Rent
is paid later than ten (10) days after it is due, a late charge equal to four
percent (4%) of the amount of such may be assessed by the Landlord against
Tenant for the delinquent installment. An additional late charge may be charged
for each month that the delinquency continues.

 

ARTICLE V Reimbursements
to Landlord

 

Section 5.1 Gross Lease. Except for costs or expenses specifically set out in
this Lease as being the obligation of Tenant, this is a "gross lease". The Rent
specified in Article IV includes common area expenses (except initial parking
Jot repairs pursuant to Section 6.3 of this Lease). Landlord agrees to pay,
prior to delinquency, all common area utilities (but not those
separately-metered utilities that exclusively serve the Premises), real estate
taxes, insurance and assessments of any kind or nature levied upon the Building
or the real estate or both, during the term of this Lease. Regarding utilities
serving the Premises, the parties shall comply with the procedures set out in
Section 6.J(b) of this Lease and the Tenant shall pay for all such
separately-metered utilities exclusively serving the Premises. If Landlord shall
fail to pay such charges for utilities, taxes and insurance, Tenant shall be
entitled to pay such costs and deduct such amounts from its Rent.

 

ARTICLE VI Services,
Alterations, Repairs

 

Section 6.1 Services. Provided that Tenant shall not be in default hereunder and
subject to the provisions elsewhere contained in this Lease, Landlord agrees to
furnish to the Tenant:

 

(a) Common Area Services. Landlord shall provide common area services including
trash removal and snow and ice removal on sidewalk and access areas.

 

4

 



 

(b) Utilities. Landlord shall provide water, electricity, sewers, heat and air
conditioning, subject to reimbursements as outlined in Article V hereof. Once
the Premises are separately metered for any utilities, Tenant shall be
responsible for and pay all such utilities that are separately metered. Landlord
intends to separately meter some or all of such utilities serving the Premises.
Upon such separation, Tenant shall contract for and pay all such separately
metered utilities. Prior to such separation, Landlord shall pay the utility
invoices and bill Tenant a pro rated amount of such utility invoices as
reasonably determined by Landlord. Tenant shall pay such utility invoices within
fifteen (15) days of receipt and such charges by Landlord shall be deemed as
additional Rent owed by Tenant.

 

(c) Disruption of Service. Landlord reserves the right to suspend service of the
heating, plumbing, electrical, air conditioning or other mechanical or
electrical systems when necessary by reason of governmental regulations, labor
disputes, civil commotion or riot, accident or emergency or for repairs,
alterations or improvements which are in reasonable judgment of Landlord
desirable or necessary, or for any other reason beyond the power or control of
Landlord without liability in damages therefore. The exercise of such right by
Landlord shall not constitute an actual or constructive eviction in whole or in
part or entitle Tenant to any abatement or diminution of rent or relieve Tenant
from any of Tenant's obligations under this Lease or impose any liability upon
Landlord or its agents by reason of inconvenience or annoyance to Tenant or
injury to or interruption of Tenant's business or otherwise.

 

Section 6.2 Alterations to Premises. Landlord shall not be obligated and Tenant
shall not be permitted to make any alterations, additions, repairs, improvements
or decorations to the Premises except as specifically provided for herein or
without advance written consent and approval of the Landlord. Tenant shall not
affix or cause to be affixed to the Premises, including the windows, any sign,
advertisement or notice without the advance written consent of Landlord. In the
absence of a written agreement to the contrary, all fixtures including those
placed in the Premises by the Tenant, except office furniture, portable
enclosures and equipment of Tenant, shall become a part of the Premises and
shall remain in the Premises at the termination of the Lease as the property of
Landlord. Notwithstanding the foregoing, Tenant shall have the right to demolish
and remove all interior partitions and other improvements in the Premises so
long as Tenant does not demolish or remove any load bearing wall, and so long as
Tenant provides plans and specifications to the Landlord for Landlord's
approval, and Landlord has no written objection within 5 days. If Landlord has
no response within 5 days or expresses no objection within 5 days, Tenant's
plans and specifications shall be deemed approved and Tenant is free to execute
the plans and specifications. If Landlord objects within 5 days, Landlord's
objection shall contain a detailed description of the elements of the plan that
are not acceptable and potential recommended changes to the plan that would be
acceptable. If Landlord's recommended changes are acceptable to the Tenant, the
plan including recommended changes shall be deemed approved by Landlord and
Tenant is free to execute the plans and specifications. If Landlord's
recommended changes are not acceptable to the Tenant, Landlord and Tenant agree
to discuss alternate plans addressing the Landlord's concerns. All such work by
Tenant shall be performed in a good and workmanlike manner and shall not cause
harm to the Building or disturb other tenants or occupants of the Building.

 

Section 6.3 Maintenance and Repair of Premises.

 

(a) Landlord shall repair and maintain the exterior structure and common areas
of the Building, and all building systems, including, the roof, foundation,
structural walls, exterior doors, sprinklers, water, sewer, and plumbing
systems, electric and gas lines to the point where they enter the Premises, the
HVAC system, and landscaping, parking and driveway areas in a condition
comparable to top quality commercial space in West Lafayette, Indiana except for
damage caused by Tenant, its employees or invitees in excess of ordinary wear
and tear.

 

Landlord shall in due course, re-stripe, repair and relayer some or all of the
parking Jot serving the Building ("Parking Lot Repairs"). Upon completion of the
Parking Lot Repairs, Tenant shall, within thirty (30) days of billing reimburse
Landlord forty percent (40%) of the cost of the Parking Lot Repairs, not to
exceed a maximum paid by Tenant of Sixty Thousand and 00/100 Dollars
($60,000.00).

 

(b) Tenant shall, at Tenant's sole cost and expense, repair, clean and maintain
all interior items of Premises, and the restrooms and restroom fixtures serving
the Premises, including, without limitation, all interior walls and wall
coverings, floors and floor coverings, interior partition walls, interior doors,
water, sewer, electric and gas lines from the point where they enter the
Premises, all in a condition comparable to top quality commercial and office
space in West Lafayette, Indiana, or at least to the quality of Premises at the
beginning of the Term, and shall be responsible to Landlord for all damage to
the Premises, including window glass and plate glass, in excess of ordinary wear
and tear, and shall be responsible for damage caused to any portion of the
Building or parking areas at the Building caused by the acts or negligence of
Tenant, its agents, contractors, employees, invitees and customers.

 



5

 

 

ARTICLE VII
Liens

 

Tenant shall keep the leased Premises and the Building free from any liens
created or suffered by Tenant, including but not limited to mechanics' and
material-men's liens. In the event any lien is filed against the Premises or the
Building by virtue of an act or failure to act on the part of Tenant, Tenant
shall immediately cause such lien to be released of record. Tenant's failure to
comply with the requirements of this Article VII shall be a default by Tenant
under the Lease. Upon any such default, in addition to any right of remedy of
Landlord under this lease, or under Indiana law, Landlord shall have the right,
but no obligation to pay the amount of such lien, to cause its release, and such
amount shall be considered additional Rent to be paid to Landlord by Tenant on
demand with interest at twelve percent (12%) per year from date of payment by
Landlord of the lien. All liens and encumbrances created or suffered by Tenant
shall attach to Tenant's interest only.

 

ARTICLE VIII Assignment
and Subletting

 

Tenant shall not have the right to assign this Lease or Sublet the Premises in
whole or in part without Landlord's prior written consent which consent shall
not be unreasonably delayed, conditioned or withheld. Landlord's consent need
not be given unless and until Landlord is satisfied that the replacement tenant
is wholly satisfactory to Landlord. In making such a decision, Landlord may take
into account the financial strength, type of business, general reputation, and
other reasonable factors pertaining to such proposed replacement tenant. The
consent by Landlord to an assignment or subletting shall not be constructed to
relieve Tenant from obtaining the consent in writing of Landlord to any further
proposed assignment or subletting. Notwithstanding the foregoing, Landlord's
consent shall not be required if Tenant sublets all or a portion of the Premises
to entities owned or controlled by Cook Group Incorporated. In all events,
Tenant shall remain liable under this Lease and shall not be released from
liability hereunder.

 

ARTICLE IX

Indemnity, Insurance, Waiver of Subrogation/Real Estate Taxes

 

Section 9.1 Liability Insurance. Tenant shall obtain and keep in effect during
the term of this lease at Tenant's sole expense, a policy of general commercial
liability and property damage insurance on the Premises protecting Landlord and
Tenant from all claims arising out of the ownership, use, occupancy or
maintenance of the Premises, including Tenant's own negligence, having minimum
limits of liability of Five Million Dollars ($5,000,000.00), for death, bodily
injury and property damage combined. The policy shall name Landlord as an
additional insured. Tenant shall deliver to Landlord a Certificate of Insurance
evidencing such liability insurance coverage on an annual basis. Such policies
shall contain a standard waiver of subrogation provision in favor of Landlord.
This policy shall be the primary liability insurance coverage on the Premises
and all insurance maintained by Tenant shall be primary and Landlord's insurance
shall be noncontributing except in the event of Landlord's sole negligence.
Landlord shall procure and maintain during the term of this Lease general
commercial liability and property damage insurance on the common areas of the
Building, if any.

 

Section 9.2 Indemnification. Landlord and Tenant shall indemnify, defend,
protect and hold each other harmless from and against any and all claims arising
from each party's use of the Premises or from any activity or work done,
permitted to be done by Tenant in or about the Premises, except for such matters
arising from the sole negligence or willful misconduct of the other party.
Landlord and Tenant shall further indemnify, defend, protect and hold each other
harmless from and against any and all claims arising from any breach or default
in the performance of any obligation on each other's part to be performed under
the terms of this Lease, or arising from any negligence of either party or their
contractors or employees, and from and against all costs, attorneys' fees,
expenses and liabilities incurred in the defense of any claim or any action or
proceeding brought thereon, except for the sole negligence or breach of the
other party. Tenant, as a material part of the consideration to Landlord, hereby
assumes all risk of damage to property or injury to persons, in, upon or about
the Premises arising from any cause and holds Landlord harmless from all claims
arising there from except for the sole negligence or willful misconduct of
Landlord.

 



6

 

 

Section 9.3 Waiver of Claims by Tenant. Landlord and its agents shall have no
liability to Tenant for any damage to the property of Tenant, located in or
about the Premises, no matter what the cause, except for Landlord and its agent
negligence. Tenant hereby waives all claims for recovery from Landlord for any
loss or damage to the Building or the Premises. Tenant shall be responsible to
insure Tenant's own contents and leasehold improvements located in the Premises.
All fire and extended coverage insurance carried by Tenant with respect to
property located in and about the premises shall be endorsed with a clause
waiving rights of recovery against landlord. No such occurrence shall be deemed
to be an actual or constructive eviction from the Premises or result in
abatement or rental, except as provided in Article XII.

 

Section 9.4 Waiver of Subrogation. Landlord and Tenant hereby waive any and all
rights of recovery each against the other, or against the officers, employees,
agents and representatives of the other, for loss of or damage to each other or
their respective property or the property of others under their control to the
extent that such loss or damage is insured against under any insurance policy in
force at the time of such loss or damage. Landlord and Tenant shall, upon
obtaining the policies of insurance required hereunder, give notice to the
insurance carrier or carriers that the foregoing waiver of subrogation is
contained in this Lease.

 

Section 9.5 Landlord's Insurance. Landlord shall keep the Building (but not the
contents thereof or any personal property or trade or business fixtures of
Tenant) in which the Premises are located, and all improvements and facilities
of Landlord (including, without limiting the generality of the foregoing, any
and all signs and sign structures, whether insured under separate policy or
otherwise) within the common areas insured during the Demised Term against loss
or damage by fire and other perils normally covered by standard all-risk
insurance or the essential equivalent thereof (subject to the general
availability of such coverage in the insurance industry), in an amount not less
than five million dollars ($5,000,000), having deductibles and with insurance
carriers or companies decided upon by Landlord within Landlord's reasonable
discretion. Landlord shall also maintain such liability insurance and other
forms of insurance as Landlord deems appropriate from time to time. All
insurance obtained by Landlord shall be referred to herein as "Landlord's
Insurance" and the costs of such insurance shall be referred to herein as
"Landlord Insurance Premiums". The Landlord Insurance Premiums are considered in
the Tenant's gross lease Rent and shall be paid by the Landlord during the
Initial Term. Thereafter, if Tenant exercises its first Option to Extend, then
Tenant shall pay during such Option period in monthly installments as additional
Rent that amount of increase in the Insurance as measured between the payable
amount in 2015 and the payable amount in 2024 times a fraction wherein the size
of the Premises is the numerator and the size of the Building is the
denominator. Thereafter, if Tenant exercises its second Option to Extend, then
Tenant shall pay during such Option period in monthly installments as additional
Rent that amount of increase in the Insurance as measured between the payable
amount in 2024 and the payable amount in 2029 times a fraction wherein the size
of the Premises is the numerator and the size of the Building is the
denominator. 

 

Section 9.6 Real Estate Taxes. The term "Real Estate Taxes" shall include any
form of real estate tax payable or assessment, general, special, ordinary or
extraordinary and any license fee, commercial rental tax, improvement bond or
bonds, levy or tax (other than inheritance, personal income or estate taxes)
imposed upon the Building or payable by Landlord (or against Landlord's business
of leasing the Building) during the Demised Term by any authority having the
direct or indirect power to tax, together with costs and expenses of contesting
the validity or amount of the Real Estate Taxes. The Real Estate Taxes are
considered in the Tenant's gross lease Rent and shall be paid by the Landlord
during the Initial Term. Thereafter, if Tenant exercises its first Option to
Extend then Tenant shall pay during such Option period in monthly installments
as additional Rent that amount of increase in the Real Estate Taxes as measured
between the payable amount in 2015 and the payable amount in 2024 times a
fraction wherein the size of the Premises is the numerator and the size of the
Building is the denominator. Thereafter, if Tenant exercises its second Option
to Extend then Tenant shall pay during such Option period in monthly
installments as additional Rent that amount of increase in the Real Estate Taxes
as measured between the payable amount in 2024 and the payable amount in 2029
times a fraction wherein the size of the Premises is the numerator and the size
of the Building is the denominator.

7

 

ARTICLE X 

Subordination of Mortgages/Estoppel

 

This Lease and all rights of Tenant hereunder are subject and subordinate to the
rights of the lien or liens of any mortgage or mortgages now or at any time
hereafter in force and the interest of Landlord, in the Building, and to all
advances made or hereafter to be made upon the security thereof. If requested by
the holder of any such mortgage or mortgages, Tenant agrees to execute and
deliver to such holder an instrument, in form and substance satisfactory to the
holder, specifically subordinating this Lease to the lien of such mortgage or
mortgages, and attoming to the rights of such mortgage holder.

 

Landlord shall, prior to May 1, 2015 obtain from any current lender of Landlord
a subordination, non disturbance and attornment agreement ("SNDA") in form
reasonably acceptable to such lender and Tenant, and providing that as long as
Tenant is not in default hereunder, the Tenant's right to possession of the
Premises will not be disturbed. Tenant shall execute such SNDA from the current
lender, and Tenant agrees to execute such an SNDA for the benefit of any future
lender of Landlord.

 

Within ten (10) days following receipt of a request from Landlord, Tenant shall
execute and deliver to Landlord, without cost, an estoppel certificate
("Estoppel Certificate") in such form as Landlord may reasonably request
certifying (i) that this Lease is in full force and effect and unmodified (or,
if modified, stating the nature of such modification), (ii) the date to which
rent has been paid, (iii) that there are not, to Tenant's knowledge, any uncured
defaults (or specifying such defaults if any are claimed), (iv) the amount of
any leasing commissions being claimed by Tenant's real estate agent or broker
due as a result of this Lease; and (v) any other matters or state of facts
reasonably required respecting the Lease or Tenant's occupancy of the Premises.
Such estoppel may be relied upon by Landlord and by any purchaser or mortgagee
of all or any part of the Building. Tenant's failure to deliver such statement
within such period shall be conclusive upon Tenant that this Lease is in full
force and effect and unmodified and that there are no uncured defaults in
Landlord's performance hereunder.

 

 

 

ARTICLE XI
Default of Tenant

 

 



The occurrence of any one or more of the following matters constitutes a Default
by Tenant under this Lease:

 

(a) Failure by Tenant to pay rent or any other monies due and payable from
Tenant to Landlord under this Lease within ten (10) days after written notice
from the Landlord;

 

(b) Failure by Tenant to observe or perform any of the covenants in respect of
Assignment and Subletting set forth in Article VIII;

 

(c) Failure by Tenant to cure forthwith, immediately after receipt of notice
from Landlord, any hazardous condition which Tenant has created in violation of
law or of this Lease;

 

(d) Failure by Tenant to observe or perform any other covenant, agreement,
condition or provision of this Lease, if such failure shall continue for thirty
(30) days after written notice to Tenant by Landlord;

 

(e) The levy upon leasehold under execution or the attachment by legal process
of the leasehold interest of Tenant, or the filing or creation of a lien in
respect of such leasehold interest;

 

(f) The Tenant becomes insolvent or bankrupt or admits in writing Tenant's
inability to pay debts as they mature, or makes an assignment for the benefit of
creditors, or applies for or consents to the appointment of a trustee or
receiver for the Tenant or for the major part of Tenant's property.

8

 

ARTICLE XII

Remedies upon Default of Tenant

 

Section 12.1 Remedies. If a Default by Tenant occurs, Landlord shall have the
rights and remedies hereinafter set forth, which shall be distinct, separate and
cumulative and shall not operate to exclude or deprive the Landlord of any other
right or remedy allowed it by law:

 

Landlord may (i) elect to terminate the Lease, (ii) immediately re-enter the
Premises and remove all persons and property from the Premises without such
re-entry being deemed to terminate the Lease, and Landlord may store any
property recovered at the cost of and for the account of Tenant, or (iii)
perform the covenant of Tenant which is in default (entering on the Premises if
necessary) and Landlord's performance of such covenant shall neither subject
Landlord to liability for any loss, inconvenience, or damage to Tenant nor be
construed as a waiver of Tenant's default or of any other right or remedy
respecting such default, and Tenant shall pay the cost thereof plus a fifteen
percent (15%) administrative fee. Should Landlord elect to re-enter as herein
provided, take possession pursuant to legal proceedings or pursuant to any
notice provided for by law, or terminate Tenant's rights under this Lease,
Landlord may, but shall not be obligated to, relet the Premises or any part
thereof for such term or terms (which may be for a term extending beyond the
Demised Term) and at such rental or rentals and upon such other terms and
conditions as Landlord in the exercise of Landlord's sole discretion may deem
advisable, with the right to make alterations and repairs to the Premises. Such
re-entry, repossession or reletting shall not constitute an acceptance by
Landlord of a surrender of the Premises by Tenant. Upon each such reletting (a)
Tenant immediately shall be liable for payment to Landlord, of any indebtedness
of Tenant other than rental due hereunder, the cost and expense of such
reletting (including but not limited to leasing commissions payable to Landlord,
or its affiliates, or to independent brokers) and of such alterations and
repairs incurred by Landlord, and the amount, if any, by which the rental
reserved in this Lease for the period of such reletting (up to but not beyond
the Demised Term) discounted to the present value at the prime rate of interest
exceeds the amount agreed to be paid as rental for the Premises for such period
of such reletting; or (b) at the option of Landlord, rentals received by
Landlord from such reletting shall be applied first, to the payment of any
indebtedness of Tenant other than rental due hereunder; second, to the payment
of any cost and expense of such reletting and of such alterations and repairs;
third, to the payment of rental due and unpaid hereunder; and the residual
amount, if any, shall be held by Landlord and applied in payment of future
rental as the same may become due and payable hereunder. Notwithstanding any
reletting without termination, Landlord may at any time thereafter elect to
terminate this Lease for Tenant's previous default. Upon termination of this
Lease, Landlord's remedies shall survive such termination, and as such, Landlord
shall nevertheless be entitled to recover from Tenant all damages Landlord may
incur by reason of Tenant's default, including the cost of recovering the
Premises, and including the rental reserved and charged in this Lease for the
remainder of the Demised Term , all of which amounts shall be immediately due
and payable with attorneys' fees from Tenant to Landlord. In addition to any
other remedy Landlord may have, Landlord may recover from Tenant all damages
Landlord may incur by reason of Tenant's default, including the cost of
recovering the Premises, and including the rental reserved and charged in this
Lease for the remainder of the Demised Term, all of which amounts shall be
immediately due and payable with attorneys' fees from Tenant to Landlord.
Notwithstanding anything contained in this Section 12.1 to the contrary,
Landlord shall be obligated to use commercially reasonable efforts to mitigate
its damages resulting from Tenant's default.

 

Section 12.2 Property. All property removed from the Premises by Landlord
pursuant to any provision of this Lease or of law may be removed or stored by
the Landlord at the cost and expense of the Tenant, and the Landlord shall in no
event be responsible for the value, preservation or safekeeping of the property.
Tenant shall pay Landlord for all expenses incurred by Landlord in such removal
and storage charges against such property so long as the same shall be in
Landlord's possession or under Landlord's control. All property not removed from
the Premises or retaken from storage by Tenant within thirty (30) days after the
end of the Term, however terminated, shall be conclusively deemed to have been
conveyed by Tenant to Landlord as by bill of sale without further payment or
credit by Landlord to Tenant.

 

Section 12.3 Expenses. Tenant shall pay all of Landlord's reasonable costs,
charges and expenses, including court costs and attorneys' fees, incurred in
enforcing Tenant's obligations under this Lease or incurred by Landlord in any
litigation, negotiation or transactions in which the Landlord becomes involved
or concerned due to Landlord's relationship to Tenant.

9

 

ARTICLE XIII

Damage by Fire and Eminent Domain

 

Section 13.1 Fire or Casualty. If all or any substantial part of the Building is
damaged or made untenantable by fire or other casualty, whether or not the
Premises are damaged, the Landlord shall determine, within ninety (90) days of
such casualty whether to restore the Building. If the Landlord shall determine
not to restore the Building, either party may, by notice to the other party,
given within ninety (90) days after such determination, terminate this Lease. If
the Landlord does determine to restore the Building Landlord shall proceed
diligently to make such repairs and restoration and must complete such
reconstruction within two hundred seventy (270) days of the casualty. If the
Premises are not restored within such 270-day period, then Tenant, upon written
notice to Landlord, may terminate this Lease. If all the Premises are
untenantable, all rent shall abate from the casualty date until the Premises are
substantially restored and reasonably accessible for occupancy by Tenant or this
Lease is terminated as hereinabove provided; if part of the Premises are
untenantable, rent shall be pro-rated on a per diem basis and apportioned in
accordance with the part of the Premises which is usable by Tenant until the
damaged part is ready for tenant's occupancy, or this Lease is terminated as
hereinabove provided. In all cases, due allowance shall be made for reasonable
delay caused by adjustment of insurance loss, strikes, labor difficulties or any
cause beyond Landlord's control. Landlord shall have no duty to repair, restore
or replace Tenant's improvements, including, but not limited to, wall and floor
coverings, light fixtures, built-in cabinets and bookshelves, and other
improvements installed by or for Tenant.

 

Section 13.2 Eminent Domain. If all or any substantial part of the Premises, or
(at the option of Landlord) if a substantial part of the Building (whether or
not the Premises are affected) shall be taken or condemned by any competent
authority for any public or quasi-public use or purpose, the Term of this Lease
shall end upon and not before the date when the possession of the part so taken
shall be required for such use of purpose, and without apportionment of the
award to or for the benefit of the Tenant, except that Landlord shall not be
entitled to any award made directly to Tenant for moving expenses.

 

ARTICLE XIV
Surrender of Premises

 

At the end of the Demised term or other earlier termination of this Lease, the
Tenant will peaceably deliver to the Landlord possession of the Premises,
together with all improvements or additions upon or belonging to the same, by
whomsoever made, in good condition, ordinary wear and tear, condemnation, and
damage by fire, earthquake, act of God, or the elements alone excepted. Upon the
termination of this Lease, Tenant shall at Tenant's sole cost, remove all
counters, trade fixtures, office furniture and equipment installed by Tenant,
unless otherwise agreed to in writing by Landlord. Tenant shall also repair any
damage caused by such removal. Tenant's obligation to pay for the removal of
such counters, fixtures and equipment and the repair of such damage shall
survive the termination of this Lease. Property not so removed shall be deemed
abandoned at the termination of this Lease by the Tenant, and title to the same
shall thereupon pass to Landlord. Tenant shall indemnify the Landlord against
any loss or liability to a succeeding tenant resulting from delay by Tenant in
surrendering the Premises.

 

ARTICLE XV
Waiver

 

The waiver by Landlord of any term, covenant, or condition contained in this
Lease shall be in writing, and waiver in one instance shall not be deemed to be
a waiver of such term, covenant, or condition in the future, or any subsequent
breach of the same or any other term, covenant, or condition contained in this
Lease. The subsequent acceptance of rent or other performance hereunder by
Landlord shall not be deemed to be a waiver of any preceding breach by Tenant of
any term, covenant, or condition of this Lease, regardless of Landlord's
knowledge of such preceding breach at the time of acceptance of such rent or
other performance, unless Landlord shall specifically so state in writing.

10

 

 

ARTICLE XVI
Notices

 

All notices and demands which may or are required to be given by either party to
the other under this Lease shall be in writing and shall be sent by United
States first class or certified mail, postage prepaid, or nationally recognized
overnight courier addressed to Umesh Patel, Vice President and General Manager,
Cook Biotech Inc., 1425 Innovation Place, West Lafayette, IN 47906 (Tenant) and
addressed to Jeff Potrzebowski, CFO, Bioanalytical Systems, Inc., 2701 Kent
Avenue, West Lafayette, Indiana 47906 (Landlord), or to such other place as
either party may from time to time designate in writing to the other.

 

ARTICLE XVII
Quiet Enjoyment

 

Landlord covenants the Tenant, upon paying the rent and performing each and
every covenant and agreement hereof, shall peacefully and quietly hold, occupy
and enjoy the Premises and the Common Facilities throughout the term of this
lease, without hindrance by any person claiming or holding under or through
Landlord.

 

ARTICLE XVIII
Landlord Default

 

The failure by Landlord to observe or perform any covenant, agreement, condition
or provision of this Lease, if such failure shall continue for thirty (30) days
after written notice to Landlord by Tenant shall constitute a Default by
Landlord under this Lease. Tenant shall look solely to the estate and property
of Landlord in the Building for the collection of any judgment (or other
judicial process) requiring the payment of money by Landlord in the event of any
default or breach by Landlord with respect to any of the terms, covenants, and
conditions of this Lease to be observed and/or performed by Landlord, and no
other property or assets of Landlord shall be subject to levy, execution or
other enforcement procedures for the satisfaction of Tenant's remedies. In no
event shall individual officers, directors, trustees, partners, shareholders,
managing agents, or employees of Landlord, or of any subsidiary wholly owned by
Landlord, be personally liable hereunder.

 

ARTICLE XIX INSOLVENCY OR
BANKRUPTCY

 

Section 19.01. Insolvency or Bankruptcy In the event Tenant shall become a
debtor under Chapter 7 of the Federal Bankruptcy Code ("Code") or a petition for
reorganization or adjustment of debts is filed concerning a petition for
reorganization or adjustment of debts if filed concerning Tenant under Chapters
11 or 13 of the Code or a proceeding is filed under Chapter 7 and is transferred
to Chapters 11 or 13, the Trustee or Tenant, as Debtor-in Possession may not
elect to assume this Lease unless, at the time of such assumption, the Trustee,
as Debtor-in Possession has:

 

(i) Cured or provided Landlord "adequate assurance" (as defined below) that:

 

(a) Within ten (10) days from the date of such assumption, the Trustee or
Debtor-In-Possession will cure all monetary defaults under this Lease; and

 

(b) Within thirty (30) days from the date of such assumption, the Trustee or
Debtor-in-Possession will cure all non-monetary defaults under this Lease.

 

(ii) For purposes of this Section, Landlord and Tenant acknowledge that, in the
context of bankruptcy proceedings of Tenant, at a minimum "adequate assurance"
shall mean:

 

(a) The Trustee or Debtor-in-Possession has and will continue to have sufficient
unencumbered assets after the payment of all secured obligations and
administrative expenses to assure Landlord that the Trustee or
Debtor-in-Possession will have sufficient funds to fulfill the obligations of
Tenant under this Lease, and to keep the Premises stocked with merchandise and
properly staffed with sufficient employees to conduct a fully-operational,
actively promoted business in the

Premises; and

 



11

 

 

(b) The Bankruptcy Court shall have entered an Order segregating sufficient cash
payable to Landlord and/or the Trustee or Debtor-in-Possession shall have
granted a valid and perfected first lien and security interest and/or mortgage
in property of Tenant, the Trustee or Debtor-in Possession, acceptable as to
value and kind to Landlord to secure to Landlord the obligation of the Trustee
or Debtor-in-Possession to cure the monetary and/or non-monetary defaults under
this Lease with the time periods set forth above.

 

If the Trustee or Debtor-in-Possession has assumed the Lease pursuant to the
provisions of this Section for the purpose of assigning Tenant's interest
hereunder to any other person or entity, such interest may be assigned only
after the Trustee, Debtor-in-Possession or the proposed assignee have complied
with all of the terms, covenants and conditions of this Lease, with Landlord and
Tenant acknowledging that such terms, covenants and conditions are commercially
reasonable in the context of a bankruptcy proceeding of Tenant. When, pursuant
to the code, the Trustee or Debtor-In-Possession shall be obligated to pay
reasonable use and occupancy charges for the use of the Premises or any portion
thereof, such charges shall not be less than the rent payable by Tenant
hereunder, or in the event Tenant has ceased doing business in the Premises, the
reasonable use and occupancy charge shall be equal to the then reasonable rental
value of the Premises. The rights, remedies and liabilities of Landlord and
Tenant set forth in this Section shall be in addition to those which may now or
hereafter be accorded, or imposed upon, Landlord and Tenant by the Code.

 

Section 19.02. Landlord Insolvency or Bankruptcy. In the event Landlord shall
become a debtor under Chapter 7 of the Federal Bankruptcy Code ("Code") or a
petition for reorganization or adjustment of debts is filed concerning a
petition for reorganization or adjustment of debts is filed concerning Landlord
under Chapters II or 13 of the Code or a proceeding is filed under Chapter 7 and
is transferred to Chapters II or 13, Tenant shall have all rights and remedies
available to a lessee under Section 365(h) of the Code.

 

 

ARTICLE XX
Environmental

 

Section 20.01. Definitions and Tenant's Obligations and Indemnification As used
herein, the term "Hazardous Material" means any hazardous or toxic substance,
material, or waste, or pollutant or contaminant which is or becomes regulated by
any local governmental authority, the State of Indiana or the United States
Government. Landlord agrees to conduct or have conducted an environmental safety
assessment of the premises and warrants that the Premises leased by the Tenant
are free of Hazardous Material prior to Tenant's possession. Tenant shall not
cause, allow, or permit any Hazardous Material to be brought upon, generated,
manufactured, stored, handled, disposed of, or used at, on, about, or beneath
the Premises or any portion of the Premises by Tenant, its agents, employees,
contractors, invitees, or licensees without the prior written consent of
Landlord. Tenant represents and warrants to Landlord that Tenant shall comply
fully with all federal, state, and local environmental, health, or safety
statutes, rules, regulations, or ordinances. If Tenant breaches the obligations
stated in this Article XX, or if the presence of Hazardous Material on the
Premises or the Building caused Tenant results in contamination of the Premises
or the Building, or if contamination of the Premises or the Building by
Hazardous Material otherwise occurs for which Tenant is legally liable to
Landlord for damages resulting therefrom, then Tenant shall indemnify, defend by
counsel acceptable to Landlord and hold harmless Landlord, its subsidiaries,
affiliates, successors, and assigns from any and all claims, judgments, damages,
penalties, fines, costs, liabilities, or losses (including, without limitation,
diminution in value of the Premises or the Building, damages for the loss or
restriction on use of rentable or usable space or of any amenity of the Premises
or the Building, damages arising from any adverse impact on marketing of space,
and sums paid in settlement of claims, attorneys' fees, consultant fees, and
expert fees) which arise during or after the Demised Term as a result of such
contamination. The provisions of this Article shall survive, and remain in full
force and effect after, the date hereof and termination of the Demised Term.

 

Additionally, in order to maintain a safe work environment, Tenant shall provide
to Landlord within five (5) days after execution of this Lease (and within five
(5) days after any updates or modifications) with a copy of Tenant's safety
procedures ("Safety Procedures") that shall be in place to protect Tenant's
employees and visitors and other occupants of the Building, when a spill, a leak
or an environmental contamination occurs (including, but not limited to
evacuation procedures). The Safety Procedures shall include, but not be limited
to a plan for IMMEDIATELY notifying Landlord and other tenants or occupants of
the Building. Once Safety Procedures that are acceptable to Landlord are in
place, Tenant shall comply with the Safety Procedures. Tenant's failure to
comply with the Safety Procedures, after notice and opportunity to cure, shall
be a default under this Lease.

 

12

 



 

ARTICLE XXI
Miscellaneous Provisions

 

Section 21.1 Governing Law. This Lease shall be governed by the laws of the
State of Indiana.

 

Section 21.2 Writing Controls. It is agreed that Landlord has not made any
statement, promise or agreement or taken upon itself any engagement whatever
orally or in writing in conflict with the terms of this Lease or that in any way
modifies, varies, alters, enlarges, or invalidates any of its provisions and
that no obligation of Landlord shall be implied in addition to the obligations
herein.

 

Section 21.3 Air and Light. This Lease does not grant or guarantee Tenant a
continuance of light and air over any real estate adjoining the Premises.

 

Section 21.4 Costs and Expenses of Enforcement. If Tenant shall default in the
performance of any of Tenant's obligations under this Lease and such default
continues after the expiration of the notice or grace period provided in this
Lease, Landlord may perform such obligation and all expenses of Landlord
incurred in performing any of the obligations of Tenant under this Lease,
together with interest at the prime rate as published in the Wall Street
Journal, on a per annum basis, shall become additional rent under this Lease and
shall be due and payable by Tenant on demand.

 

Section 21.5 Successors and Assigns. Except as limited in this Lease, this Lease
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

 

Section 21.6 Amendment. No amendment or addendum to this Lease shall be valid or
binding unless such amendment or addendum is in writing and executed by the
parties.

 

Section 21.7 No Option. Submission of this Lease for examination or signature by
Tenant does not constitute a reservation of or option for the Premises. This
instrument becomes effective as a Lease only upon execution and delivery by both
Landlord and Tenant.

 

Section 21.8 Relationship of Parties. Nothing contained in this Lease shall be
deemed or construed by the parties, nor by any third party, as creating the
relationship of principal and agent, partnership, joint venture, or any
relationship other than that of landlord and tenant.

 

Section 21.9 Access to Premises. Landlord and Landlord's authorized
representatives shall have the right to enter upon the Leased Premises, without
notice and at all reasonable hours, for the purpose of inspecting the Premises,
making repairs, or exhibiting the Lease Premises to prospective tenants,
purchasers, or others.

 

Section 21.10 Headings. The headings, titles, and subtitles in the Lease have
been inserted solely for convenient reference and shall be ignored in its
construction.

 

Section 21.11 Interpretation. All provisions are to be construed as covenants
and agreements as though the words importing such covenants and agreements were
used in each section. The necessary grammatical changes required to make the
provisions of this Lease apply in the plural sense where there is more than one
Landlord or Tenant and to corporations, limited liability companies,
partnerships, or individuals, male or female, shall in all instances be assumed
as though in each case fully expressed. If any provision of this Lease shall be
held invalid, the validity ofthe remainder of this Lease shall not be affected.

 

Section 21.12 Memorandum. These parties agree that a Memorandum of Lease may be
prepared in a form acceptable to both parties and recorded in the office of the
Recorder of Tippecanoe County, Indiana.



13

 

 



Section 21.13 Venue. If any litigation arises from a dispute between the parties
with regard to the validity, performance, and enforcement of this Lease, the
parties agree that such litigation may be tiled and conducted in the courts of
Tippecanoe County, Indiana. Tenant hereby waives any claims based on lack of
personal jurisdiction or an inconvenient forum.

 

Section 21.14 Attorneys' Fees. If either party shall determine it necessary to
hire an attorney to enforce the provisions of this Lease against the other
party, the prevailing party in any such dispute shall be entitled to recover its
reasonable attorneys' fees, costs and expenses expended in enforcing the
provisions of this Lease.

 

Section 21.15. Remedies Cumulative. The remedies of Landlord shall be
cumulative, and no one remedy shall be construed as exclusive of any other or of
any remedy provided by law.

 

Section 21.16. Force Majeure. In the event that Landlord or Tenant shall be
delayed or hindered in or prevented from doing or performing any act or thing
required in this Lease by reason of fire, flood, earthquake or any other
casualty, or Acts of God, then such party shall not be liable or responsible for
any such delays and the doing or performing of such act or thing shall be
excused for the period of the delay and the period for the performance of any
such act shall be extended for a period equivalent to the period of such delay.

 

Section 21.17. Complete Agreement. This Lease contains a complete expression of
the agreement between the parties and there are no promises, representations or
inducements except such as are herein provided.

 

 

 

Signature Page Follows

14

 

 

 

 

IN WITNESS WHEREOF, the parties have executed this Lease this 28th day of
January, 2015.

 

Cook Biotech, Inc.

 

By:

 

 

________________________________

 

 

Bioanalytical Systems, Inc.

 

 

 

By: _____________________________

15

 

Exhibit A 

 

 

 

 

 

I

Ii ,·•'

[image_001.jpg],(:-/'

\v :

I

I

16

 

Exhibit B

 



BASi Building West Lafayette, IN 



 



SUMMARY OF FACTS AND CONCLUSIONS

 





Property Identification and Location:

The subject property is Located along the southwest side of Kent Avenue in West
Lafayette, Wabash Township, Tippecanoe County, Indiana. The property address is
2701 Kent Avenue. Since the subject property was combined from two (once
separate) properties, the subject is sometimes referred to as 2701 and 2801 Kent
Avenue. 

    Land Size: 7.28 acres     Description  of Improvements: The subject property
consists of an 115,580 square foot building with a 5,175 square foot finished
basement.  The total usable area including the basement is 120,755 square feet.
  The space allocation is as follows:  

Offices/labs: 91,117 SF (incl. 5,175 SF bsmt and - 1,500 SF health clinic
completed in 2011/2012), 75% of GBA Manufacturing: 20,466 SF, 17% of GBA
Warehouse: 9,172 SF, 8% of GBA

    Intended  Usc of the Appraisal: This appraisal develops opinions of the
"As  Is" fee simple market value of the subject property, as of the effective
date of valuation.  The use of this appraisal is for financing decisions
regarding  the property by Regions Bank as requested  by Mr. Tell)'  Lee
(the  intended user).     Property Rights  Appraised: Fee simple estate     Date
of Inspection: July 11,2013     Effective Dates of Value: "As Is"- July  11,
20l3     Zoning: OR - Office/Research     Parcel Number(s): 164-05500-043-9, new
parcel #79 06-12-201  005.000-026        



 



Excerpt from Appraisal Report of:
Don R. Scheidt & Co., Inc. 

2927 Union Street 

Lafayette, IN 47904-2786

 

 



 

 





 

17

 

 Exhibit C

 

       

Total Annual Rent

    

Rent Due Each

         

Payments

    

Month

 

 

Yr 1:

 

 

 5/1/15 - 12/31/15

  $399,740.29   $49,967.54  Yr 2:  1/1/16 - 12/31/16  $599,610.44   $49,967.54 
Yr 3:  1/1/17 - 12/31/17  $599,610.44   $49,967.54  Yr4:  1/1/18 -12/31/18 
$611,602.65   $50,966.89  Yr 5:  1/1/19- 12/31/19  $623,834.70   $51,986.22  Yr
6:  1/1/20 -12/31/20  $636,311.39   $53,025.95  Yr 7:  1/1/21-12/31/21 
$649,037.62   $54,086.47  Yr 8:  1/1/22 -12/31/22  $662,018.37   $55,168.20  Yr
9:  1/1/23 - 12/31/23  $675,258.74   $56,271.56  Yr 10:  1/1/24 - 12/31/24 
$688,763.92   $57,396.99 

 

If option to extend is exercised:

 



Yrs 11-15: Market rent as agreed  to by Parties. Yrs 16-20: Market rent as
agreed  to by Parties.



 

 

 Rent Payable with Phase-In of Possession

 



      Rent Due Each        Month    Section A Only  $12,986.48    Section A and
C Only  $35,174.04    Full Occupancy- See Above                                
                 



  

Bioanalytical Systems, Inc. and Cook Biotech, Inc. lease dated 28 Jan 2015

 



18

 

